IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00142-CR

TAEKEON A. MODESTER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the County Court at Law
                              Navarro County, Texas
                            Trial Court No. C40879-CR


                           ABATEMENT ORDER


      On April 22, 2022, the trial court signed an order sealing “the entire Reporter’s

Record” in this cause. On May 18, 2022, upon its own motion, the trial court signed an

order sealing “the entire Clerk and Reporter’s record.” On August 23, 2022, this Court

received Appellant’s Brief that does not comply with the trial court’s orders.

      We abate this cause to the trial court to make findings of fact and conclusions of

law concerning 1) under what statutory or case authority the records are ordered to be
sealed; and 2) whether the briefs in this cause should be filed under seal; and/or 3)

whether the clerk’s record and reporter’s record should remain under seal.

       The trial court is instructed to make to make findings of fact and conclusions of

law within 21 days from the date of this Order. The trial court clerk is ordered to file a

supplemental clerk’s record containing the trial court’s findings within 35 days from the

date of this Order.

       The Appellant’s Brief was not filed in this cause, and the Clerk of this Court is

ordered not to file the brief until resolution of the issues identified in this Order. Further,

the briefing schedule is stayed pending resolution of these issue.



                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed August 25, 2022
Do not publish




Modester v. State                                                                       Page 2